﻿
Sir, it is my pleasure to congratulate you warmly on your election as President of the General Assembly at its forty-fourth session. This constitutes recognition both of your personal qualities and of the high esteem in which your friendly country, Nigeria, is held. I am confident that your eminent skill and wisdom will help us to achieve the best of results.
I am also delighted to express our gratitude and appreciation to your predecessor, Mr. Dante Caputo, for his outstanding ability and activities in presiding over the forty-third session of the General Assembly.
Our gratitude and appreciation also go to the Secretary-General, Mr. Javier Perez de Cuellar, for his persistent endeavours and intensive efforts to promote the role of our Organization and achieve its noble objectives. I have studied the valuable annual report on the work of the Organization he has submitted for the past year, and I hope to continue working and co-operating to translate into reality the worthy principles and ideas it contains.
The period since the Second World War has seen the birth of a new international order revolving around the United Nations and its Charter, which establishes the framework for co-operation and mutual understanding among its Members and calls for coexistence and constructive interaction among peoples. The practice of multilateral diplomacy is now inevitable, and it is essential that we adopt a collective approach in dealing with the problems before us.
While the cold war - which we can now see is dissipating - resulted in tension and anxiety in the world, the new detente in international relations, whose effects are beginning to be felt in various spheres, particularly in disarmament and the settlement of a number of regional conflicts, has given the peoples of the world a renewed sense of relief, optimism and assurance.
In addition, the United Nations - which had hitherto not been given a full opportunity to demonstrate its effectiveness - is now seeing its role revived and its confidence restored. This is the result not only of the improved international atmosphere but also of the recent success in the settlement of various regional conflicts. The Organization remains the principal forum and the most appropriate framework for attaining the mutual understanding and harmony required to confront and solve the problems of the world by means of co-operation, co-ordination and constructive dialogue among all its Members.
The appearance of common challenges which transcend national boundaries has led to an increase in interest in the United Nations and the need to make use of its machinery has been confirmed. For example, environmental pollution, the world-wide shortage of food, the narcotics trade and international economic instability are all problems no single State is capable of solving on its own. Common international efforts are needed in this respect. Hence interdependence has become one of the most outstanding features of contemporary international relations.
Faith in the role and significance of the United Nations is precisely what makes us place so much hope in the Organization and have recourse to it, both to solve conflicts and to co-ordinate our efforts to deal with the various challenges transcending regional boundaries.
Our agenda includes a large number of conflicts and challenges which, we hope, we shall be able to address, but the Arab-Israeli conflict, at the core of which is the question of Palestine, remains the most serious and the one most urgently requiring solution.
The world is now aware that the question of Palestine is indeed at the core of the Arab-Israeli conflict and that the legitimate rights of the Palestinian Arab people are pivotal to that question. Jordan has lived with the question of Palestine since its inception, has been affected by it and has undertaken much in the process. Jordan's objective in its endeavours to address the question has been, and continues to be, to achieve a just peace settlement guaranteeing the legitimate rights of the Palestinian people and security and stability in the Middle East and enhancing international peace and security.
Jordan has always maintained that a political settlement of the Palestinian question is the only option of the parties. Accordingly, through co-ordination with Arab States, consultation with the major Powers and co-operation with the United Nations, it has striven to attain a comprehensive and just agreement rooted in international legitimacy. It has therefore responded to the peace initiatives proposed in connection with the question and accepted the pertinent international resolutions. It took part in the efforts to ensure the adoption of Security Council resolution 242 (1967), which states that land may not be acquired by means of war, insists on the need for Israel to withdraw from all Arab territories occupied since 1967, and affirms the right of all States in the region to live in peace within internationally recognized borders. Jordan also accepted Security
Council resolution 338 (1973), which served to complement resolution 242 (1967), particularly by calling on the parties to negotiate within an international framework.
Jordan also responded to the development in the Arab community in 1974 endorsing the Palestine Liberation Organization as the sole, legitimate representative of the Palestinian people. A move in this direction had already been made with its announcement of the United Arab Kingdom project in 1972, as a preliminary conception under which to assert the identity of the Palestinian people, to forge its national entity and to define the future relationship between Palestine and the Hashemite Kingdom of Jordan, based on the principle of union and assertion of the independent Palestinian identity. Jordan also accepted the 1982 Arab peace plan for a balanced peaceful settlement of the Arab-Israeli conflict.
As a result of the intensive efforts undertaken by His Majesty King Hussein of Jordan, the Arab States reached a unanimous agreement at the Amman summit conference in 1987 to the effect that the convening of the International Peace Conference on the Middle East, with the already agreed modalities, constituted the appropriate means to achieve a comprehensive and just peaceful settlement of the conflict such as to guarantee the restoration of the occupied Palestinian and Arab territories, to enable the Palestinian people to exercise its inalienable national rights, including the right to establish its own independent State on its national soil, to solve all aspects of the Palestinian question and to ensure the right of all States in the region to live in peace within internationally recognized borders.
There have been highly significant positive developments in the Palestinian question over the past two years, to the extent that a historic opportunity now exists for the attainment of a comprehensive political settlement. By its persistence and momentum, the intifadah has been successful in moving Palestinian political action into a position of initiative and taking action. Jordan's decision to sever its legal and administrative links with the occupied West Bank on 3] July 1988, in response to the request of the Palestine Liberation Organization and the wishes of fraternal Arab States, came as a positive contribution in this direction and made all parties to the Arab-Israeli conflict directly aware of their responsibilities
The Palestinian leadership began its positive action by calling for a meeting of the Palestine National Council at Algiers at the end of last year. That meeting produced a series of positive resolutions which were characterized by realism and moderation and removed the obstacles to a peace settlement and the pretexts on which Israel had taken refuge since the June 1967 aggression. The positive Palestinian position met with broad international acclaim and led to the initiation of a Palestinian-United States dialogue, which we hope will develop and continue in order that the peace process may be brought to its desired conclusion.
Accordingly, we continue to believe that the right way to bring about peace is to convene the International Conference, under the auspices of the United Nations, with the participation of all the parties involved, including the Palestine Liberation Organization and with the presence of the five permanent members of the Security Council, on the basis of Security Council resolution 242 (1967) and of all other United Nations resolutions relating to the rights of the Palestinian people and to the Arab-Israeli conflict.
We believe that the United Nations, and its Charter and resolutions, provide the natural and appropriate framework in which to bring about a settlement, and that the five permanent members of the Council must exert their influence to achieve this objective, for they bear a special responsibility under the Charter.
What is required of them, now that the Arab position has been rounded out by acceptance of the International Peace Conference, is that they should endeavour to persuade Israel to comply with the will of the international community by breaking out of the circle of violence and oppression and opting for a state of security, stability and constructiveness. For Israel cannot hope to win both land and peace. If Israel persists in its present policy, it will only cause more suffering and instability. Meanwhile, its attempts to outflank and circumvent the achievements of the Palestinian people by clinging to incomplete proposals such as the Shamir election plan will not be of benefit to anyone.
We therefore consider it absolutely essential that every nation - particularly those that are capable of exercising influence - exert a genuine effort to make Israel comply with international law, respect the will of the international community, and accept a just and comprehensive peace settlement through a dialogue between Israel and the Palestine Liberation Organization, in preparation for the direct negotiations that will take place at the International Peace Conference on the Middle East. In this connection, we see the efforts of the President of Egypt, His Excellency Mohamed Hosni Mubarak - particularly the 10 points that he has proposed in order to break the deadlock in the peace process - as an opportunity that should not be missed by Israel. Israel's response to these efforts will be a real test of its desire for peace.
As I said at the beginning of my statement, the Arab-Israeli conflict is not the only problem afflicting the Middle East. Much as we welcome the positive developments in the Iraq-Iran conflict since last year's cease-fire, and the inclination to bring about peace through direct negotiations as a fundamental means to which the two parties are committed for the settlement of all aspects of the conflict, we express today our profound concern and unease at the present deadlock and at the deliberate decision of Iran to delay the progress of negotiations under the auspices of the Secretary-General of the United Nations for the purpose of implementing Security Council resolution 598 (1987) and the agreement of 8 August 1988. This attitude has been adopted by Iran despite Iraq's flexible and responsible attitude since the outbreak of the conflict and its sincere desire to reach an agreement that would preserve the rights of both parties, guarantee good-neighbourliness between them, and establish security and stability for all States in the region. In the light of this situation, steps must be taken towards resumption of direct negotiations between the two parties, in order that they may move forward
from the current cease-fire to a state of lasting and comprehensive peace, by implementing Security Council resolution 598 (1987) as an integrated peace plan, leading eventually to a peace agreement by which the two sides will undertake to respect each other's sovereignty and territorial integrity and not to intervene in each other's internal affairs.
If Iraq and the other Arab countries look historically upon Iran as a friendly neighbour, it is up to the Iranian side to demonstrate the same spirit and to show the same attachment to peace. The fact that Iraq has demobilized recently five military divisions of its armed forces is a true indication of this trend, and we hope that Iran will act in the same way. Urgent action must also be taken to end the suffering of prisoners of war, who, under international conventions, should not be used as a means of exerting political pressure. Attention must be given to the provisions of the Third Geneva Convention of 1949 also.
The Lebanese tragedy has assumed dimensions that make it impossible to keep silent. The ordeals, killing and destruction that the Lebanese have undergone have exceeded all bounds. Foreign threats and intervention in Lebanon have also reached a dangerous level. In view of its concern for Lebanon and for that country's independence and unity, Jordan has taken part in every Arab effort, and has also supported international efforts, to end the Lebanese tragedy. The last such effort consisted of the formation of the Tripartite Committee of Arab Heads of State, in which the Arab States placed their trust, and at which they expressed their wishes for the identification of an Arab solution to the tragedy. We endorse the steps that the Committee has taken and the progress that it has made up to now. It is for the various parties to take advantage of the meeting of Lebanese deputies in the city of Taif, Saudi Arabia, the prevailing good will, and current positive conditions.
It is also vital that the United Nations - particularly the five permanent members of the Security Council - persist in their efforts to help save Lebanon, by prevailing upon Israel to implement Security Council resolution 425 (1978) and ensuring its withdrawal from Lebanese territory. Such an approach is essential, as support will thus be provided for the related Arab effort, and added weight given to endeavours to restore Lebanon's independence and control over all its territory.
The fact that the United Nations plan for the independence of Namibia came into effect on 1 April 1989 is a source of satisfaction to us all. It represents a victory both for the struggling people of Namibia and for the South West Africa People's Organization and testifies to the effectiveness of the United Nations. We hope that the remaining stages of the plan - particularly the elections to be held next month - will be implemented in peace and without delay, in order that the people of Namibia may be enabled to exercise self-determination, establish their own State and decide their own future. We look forward to Namibia's joining us shortly as an independent, sovereign State.
At the same time, we urge that international efforts be combined to induce South Africa to abolish the system of apartheid prevailing in that country - representing, as it does, a stigma of shame, which has to be eliminated.
We welcomed the peace agreement that was successfully concluded last year between the parties involved in the Afghan problem. In welcoming the completion of the withdrawal of Soviet forces from Afghanistan, we hope that all the parties will be able to agree and to show mutual understanding in order that the problem may finally be settled by means of national reconciliation that preserves Afghanistan's independence, territorial integrity and non-aligned status and ensures that Afghan refugees can return to their homes. We support the independence, unity, territorial integrity and non-aligned status of Cyprus and welcome the Secretary-General's efforts to solve the question of Cyprus in such a way as to fulfil the hopes of both communities of the Cypriot people for a solution of their problems and to establish a suitable formula for peaceful coexistence in accordance with the shared wishes of that people. We urge both parties to maintain constructive dialogue and to take advantage of the Secretary-General's worthy efforts in this connection.
With regard to the Kampuchean problem, we support action to bring about a comprehensive political settlement, on the basis of respect for the sovereignty and territorial integrity of States, non-interference in their internal affairs, and the eight of peoples to self-determination without outside intervention. We do so in view of the positive effects that such a settlement will have in the South-East Asian region as a whole. We appreciate the intensive efforts of the Association of South-East Asian Nations to that end. We also welcome the fact that Viet Nam has completed the withdrawal of its forces from Kampuchea, and hope that this constitutes the start of a new phase to be characterized by peace, constructiveness and co-operation in Kampuchea and in the region as a whole.
We also support the admission of the two Koreas to the United Nations, as that would enhance the chances of national unity for the Korean people, promote peace and stability in the region, and uphold the principle of universality on which this international Organization was founded.
We hope that the nations of Central America will be able to solve their political and security problems and devote the efforts to promoting the welfare and prosperity of their peoples. In this they should be guided by the Esquipulas II accords and the subsequent agreements and declarations, the latest of which was concluded at Tela, Honduras, this past August.
One of the highest priorities of our world today is the process of nuclear and conventional disarmament. This requires good faith and genuine endeavours. Although action in that direction is the joint responsibility of all, the States with massive arsenals of such weapons bear special responsibility. In this connection, we were especially encouraged by the INF Treaty concluded by the two super-Powers in December 1987, on the elimination of their intermediate-range nuclear missiles. We were similarly heartened by the latest proposals formulated by the United States and the Soviet Union on the reduction or destruction of their stocks of chemical, strategic and conventional weapons, as well as on the halting of nuclear testing. The improvement in the international climate resulting from better relations between the two super-Powers has generated relief and given rise to a sense of optimism in the world. We hope that efforts will be accelerated so that the disarmament process, in all its aspects, may continue to make serious progress towards general and comprehensive disarmament in the world.
In this context, we cannot but voice once again our concern over Israel's nuclear arms build-up, which has heightened tension in our region and ushered in a phase of grave danger. Israel is the only State in the Middle East that refuses to submit its nuclear facilities to the International Atomic Energy Agency Safeguards system and to accede to the Non-Proliferation Treaty. Israel's arsenal of strategic weapons is growing. The latest addition is its recently developed missile which was tested a few days ago in the Mediterranean.
In order for the improvement in East-West relations to become a basic step towards the creation of an appropriate international climate, it must be accompanied by an improvement in international economic relations and movement towards the creation of a more balanced and equitable economic order.
The economic gap between the developed and the developing countries, and the problems of indebtedness and poverty are but the outcome of the imbalances inherent in the present international economic order. The developing countries cannot succeed in their efforts to raise their peoples' standard of living unless collective solutions are found for these problems. In this connection, we welcome the forthcoming special session of the General Assembly scheduled for next April on international economic co-operation and, in particular, the revitalization of economic growth and development in developing countries.
As we prepare for the formulation of an international development strategy for the Fourth United Nations Development Decade and the convening of the United Nations Conference on Environment and Development, we hope that concerted efforts will be made towards the formulation of solutions to these problems in a manner that will ensure positive benefits for all - not just for some.
We believe in the importance of revitalizing the North-South dialogue in pursuit of positive results in the areas of economics, development and the environment. In this connection, we endorse the Quadripartite initiative announced by the leaders of Egypt, India, Senegal and Venezuela in Paris last July concerning the need for regular consultations between leaders of the North aid the South on such problems.
Believing as we do in Jordan that the strengthening of relations between States - particularly in the economic sphere - creates a better climate of harmony and co-operation that reflects favourably on other areas, and taking into account contemporary world trends towards the creation of economic groupings that provide the members of such groups with better opportunities to protect their interests and achieve economic development and progress, we - together with our brethren in the Arab Republic of Egypt, the Republic of Iraq and the Yemen Arab Republic - set up the Arab Co-operation Council last February. We are confident that this economic grouping - whose purposes and principles are consistent with those of the United Nations Charter - will help, together with the Gulf Co-operation Council and the Arab Maghreb Union, to promote joint Arab economic action, and thereby make a positive contribution towards the promotion of international economic co-operation.
Jordan firmly believes in the inevitability of reaching solutions to the problems of today's world if the necessary political will is shown. Our world is large enough to embrace different beliefs and persuasions, but it is too small to accommodate all the conflicts and lethal weapons made by man. Mankind has reached a stage of evolution, civilization and maturity that makes progress the only option open to us. So let us work together for a fairer, more harmonious end more open human community that will furnish the basis for a more secure, stable and prosperous world. This can be achieved only through a sincere desire for peace and through faith in the shared interests and common destiny of mankind. We should continue our common efforts in an atmosphere of constructive co-operation and positive dialogue within the framework of the United Nations. Let us remain ever mindful of the lofty principles and noble goals of our international Organization, and fill our hearts with optimism in the auspicious atmosphere that reigns in this session.
